            Case 1:21-cr-00204-BAH Document 61 Filed 07/29/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                         )(
                                                  )(     Criminal No. 21-204-01 (BAH)
                        v.                        )(     Chief Judge Howell
                                                  )(     Status: September 24, 2021
        MATTHEW BLEDSOE                           )(


                      UNOPPOSED
  MOTION TO TEMPORARILY MODIFY CONDITIONS OF RELEASE
               TO PERMIT SPECIAL TRAVEL
     AND POINTS AND AUTHORITY IN SUPPORT THEREOF

       COMES NOW the defendant, Matthew Bledsoe, by and through undersigned counsel,
and respectfully moves this Honorable Court to temporarily modify his conditions of release in
this case to permit him to travel to Fayette, Alabama on August 2 for work purposes and to
Orange Beach, Alabama from August 5 to August 9, 2021 for personal reasons. In support of
this motion, Mr. Bledsoe would show:
       1.       As has been discussed at earlier hearings and verified by the Pretrial Services
Agency (PSA), Mr. Bledsoe owns a moving company in Memphis, Tennessee. Most of Mr.
Bledsoe’s business is for moves that occur within the Memphis area. However, on occasion, Mr.
Bledsoe does do moves that are outside the area.
       2.       Currently, as a condition of his release in this case, Mr. Bledsoe is restricted to
travel within a 150-mile radius of Memphis, Tennessee without first notifying the Pretrial
Services Agency. Additionally, Mr. Bledsoe is also on GPS location monitoring with a 10:00
p.m. to 6:00 a.m. curfew.




                                                  1
             Case 1:21-cr-00204-BAH Document 61 Filed 07/29/21 Page 2 of 3




        3.       Mr. Bledsoe currently has an upcoming moving job scheduled that will take him
outside a 150-mile radius of Memphis and conflict with his curfew. On August 2, 2021, Mr.
Bledsoe will be moving a household from the Memphis area to Fayette, Alabama. The plan is
for him to leave the Memphis area early in the morning on August 2, complete the move that
same day, and return to the Memphis area late that same night.
        4.       Additionally, Mr. Bledsoe is hoping to take his wife and two daughters to Orange
Beach, Alabama for a long weekend from August 5 through August 9, 2021 for an abbreviated
version of their annual family trip to the beach. This, too, will take him outside a 150-mile
radius of Memphis and conflict with his curfew. The plan is for Mr. Bledsoe and his family to
leave their home in Memphis early in the morning on August 5 and travel to Orange Beach that
same day. Mr. Bledsoe and his family will stay in Orange Beach from August 5 to August 9 and
will return to their home late on August 9.
        5.       On July 28, 2021, undersigned counsel spoke by phone and exchanged e-mail
messages with Assistant United States Attorney Mitra Jafary-Hariri. Ms. Jafary-Hariri
graciously indicated that the government does not oppose this motion by Mr. Bledsoe to
temporarily modify his conditions of release in this case to permit him to travel to Fayette,
Alabama on August 2, 2021 and to Orange Beach, Alabama from August 5 through August 9,
2021.
        6.       Conditions of release can be modified by a judicial officer at any time. 18 U.S.C.
§ 3142(c)(3).




                                                  2
          Case 1:21-cr-00204-BAH Document 61 Filed 07/29/21 Page 3 of 3




        WHEREFORE, the defendant, Matthew Bledsoe, moves this Honorable Court to
temporarily modify his conditions of release in this case to permit him to travel to Fayette,
Alabama on August 2, 2021 and to Orange Beach, Alabama from August 5 through August 9,
2021.


                                                      Respectfully submitted,

                                                      ____/s/____________
                                                      Jerry Ray Smith, Jr.
                                                      D.C. Bar No. 448699
                                                      Counsel for Matthew Bledsoe
                                                      717 D Street, N.W.
                                                      Suite 310
                                                      Washington, DC 20004
                                                      E-mail: jerryraysmith@verizon.net
                                                      Phone: (202) 347-6101




                                                 3
